AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page I of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Cornmitted On or After November 1, 1987)
Victor Manuel Macedo-Arvizu Case Number: 3:19-mj-24268
Merle N Sch

 

Defendant's Attor

REGISTRATION NO, 91121298

 

 

   

 

 

 

 

 

 

 

THE DEFENDANT: .
pleaded guilty to count(s) | of Complaint etal .
_ C was found guilty to count(s) SOUTHERN DISTRICT Ge CALEO syd
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
$:1325 ILLEGAL ENTRY (Misdemeanor) 1
[| The defendant has been found not guilty on count(s)
Ff} Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of!

\ | 2. c—,
O1 TIME SERVED . days

& Assessment: $10 WAIVED -& Fine: WAIVED

XX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 31, 2019
Date of Imposition of Sentence

HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

 

   

AL Vv \La. -

Received

Clerk's Office Copy , oo 3:19-mj-24268

 
